[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 509 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 510 
The organization which the plaintiffs seek to dissolve and close up, by a distribution of the funds belonging to the same, is a voluntary association instituted for moral, benevolent and social objects, and occupies a different position from institutions of a financial character. In view of the purposes for which such societies are organized, they should not be dissolved for slight causes, and if at all, only when it is entirely apparent that the organization has ceased to answer the ends of its existence and no other mode of relief is attainable. The judgment of the Special Term dissolving the association is based upon the ground that the division of the association into factions, and the hostile feeling of the members toward each other, were such as to render it impossible for the members to agree as to the transaction of the proper business of the association, and particularly as to the proper care of the fund; that, by reason thereof, the enmities and differences engendered were irreconcilable and the usefulness of the association had departed. It is not to be disguised that at some of the meetings of the organization severe and harsh language was employed, unfit for the occasion and unbecoming the members who used it. These expressions appear, however, to have been the result of undue excitement and bad feeling, which had been created by the strifes and dissensions arising among the members as to the government and control of the association and the acts of some of its officers. Without entering into an examination of the evidence in reference to these matters, it is *Page 513 
sufficient to say that it was entirely within the power of the association to suppress conduct of this character, and it was not so subversive of the organization as to require the interposition of the power of a court of equity to obtain the relief demanded. It would seem that in regard to most, if not all, of the charges made in this respect, the organization applied the proper remedies; the alleged disorderly proceedings were suppressed, and the improper conduct of the officers was in the course of investigation and correction when this action was brought. The dissensions manifested at the meetings of the association, the conduct of the members and the alleged delinquencies of the officers, must be regarded, having in view the constitution and by-laws of the association, and the rules adopted for the redress of grievances and for the punishment or expulsion of unworthy members. The third article of the constitution declares what offenses are punishable and prescribes the penalty, and in connection with the second article a system is provided for preferring charges and for the trial of accused parties. These provisions furnish a remedy for the redress of grievances and for the punishment of parties offending, by fine, suspension and expulsion. An appeal is also authorized, by any party aggrieved, to a higher tribunal, the High Chief Ruler.
As no complaint was preferred in reference to the act or conduct of any member, and no action taken as to the alleged difficulties which demanded a trial; in fact, no movement whatever made on the subject, when all adequate relief could have been thus attained, we think that the plaintiffs do not occupy a position which would justify the interference of a court of equity. Nor does it, in my opinion, affect the right of the plaintiffs to relief that the appellate power had not met since 1860, as it does not appear that any appeal would have been required from the determination of the association if charges had been presented and a trial had under the constitution and by-laws. The discontinuance of the appellate power was an incident which might possibly occur, and a risk assumed by those who belonged to the organization. Of itself it would not render a dissolution necessary, and especially when no attempt *Page 514 
had been made to obtain redress within the association, and it is not apparent that the exercise of the right of appeal was in any way important.
As the members who are claimed by the plaintiffs to have been chargeable with a violation of the rules of the association were not called upon to answer, so as to correct the evils complained of, and as the power to remedy the same was ample and complete, the plaintiffs are not in a position to seek the interposition of a court of equity. (Carlen v. Drury, 1 Ves.  B. 154; White
v. Brownell, 6 Abb. [N.S.] 162.) Courts should not, as a general rule, interfere with the contentions and quarrels of voluntary associations, so long as the government is fairly and honestly administered, and those who have grievances should be required in the first instance to resort to the remedies for redress provided by their rules and regulations. This had not been done in the case considered, and under such circumstances no action lies. None of the authorities cited by the plaintiffs' counsel sustain the position that the remedy is at law or in equity, unless there is well-grounded cause for complaint; and even then an opportunity should be given to correct the cause of complaint within the organization, where it can be properly done.
Nor are the plaintiffs entitled to the relief claimed upon the ground that the members of the society were copartners. Associations of this description are not usually partnerships. There is no power to compel payment of dues, and the right of the member ceases when he fails to meet his annual subscription. This certainly is not a partnership, and the rights of copartners as such are not fully recognized. The purpose is not business, trade or profit, but the benefit and protection of its members, as provided for in its constitution and by-laws. In accordance with well-established rules, no partnership exists under such circumstances. (3 Kent, 23; In re St. James' Club, 13 Eng. L. 
Eq. 589; McMahon v. Rauhr, 47 N.Y. 67.)
It is claimed that the society departed from the objects of its organization by the accumulation of a fund from the rents of rooms, and as to that fund the members were copartners. *Page 515 
It appears that the association originally was obliged to hire more room than was actually required, to obtain the room which they wanted for their meetings, and that it fitted up, furnished and sub-let what was not needed, and rented its own room when not in use. From the rents received a fund of a considerable amount has accumulated, in connection with the other income, dues, fines and initiation fees. The amount thus on hand is not so large as to be beyond the reasonable wants of an association whose object was benevolence and the cultivation and practice of the higher virtues. The renting of rooms was not the business of the association, but merely incidental to its primary object, and the rents received were the result of accident and good management in the exercise of a proper discretion, having in view merely the accommodation and the prosperity of the association. There was, we think, no such accumulation of funds as calls for the dissolution of the association upon any such ground, or authorizes a conclusion that a copartnership was thereby created.
There is no claim that the fund is not properly invested, nor any disagreement as to the same. Nor is it apparent that differences exist which cannot be reconciled, or wrongs prevail which cannot be remedied. The association was intended to be perpetuated as long as practicable, and one of its by-laws provides that it shall not be dissolved unless by a unanimous vote. Another declares that no motion or resolution shall be entertained by the chair to dissolve the same, so long as ten members remain in good standing on the books. It should not, therefore, be disturbed unless for sufficient reasons. None such appear in the case presented, and the order of the General Term should be affirmed, and judgment absolute upon the stipulation ordered for the defendants, who succeeded, with costs.
All concur.
Order affirmed and judgment accordingly. *Page 516